Citation Nr: 1128160	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Whether there was clear and unmistakable error in the August 19, 1968 rating decision, wherein the RO denied the claim of service connection for a nervous condition.

2.  Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD), prior to January 7, 2009.  

3.  Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected PTSD, beginning on January 7, 2009.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to November 1964.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2008 of the RO that assigned a 30 percent rating to the PTSD effective beginning on August 9, 2007.  In February 2010, the RO assigned a 50 percent rating to the PTSD, beginning on January 7, 2009.   

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

To the extent that an increased rating of 70 percent is assigned for the service-connected PTSD in this decision, the matter of increased compensation based on a total rating due to individual unemployability by reason of service-connected disability is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In an August 19, 1968 rating decision, the RO denied the Veteran's claim of service connection for a nervous condition; the Veteran did not appeal from that decision.

2.  The August 19, 1968 rating decision did not contain any error of fact or law, that when called to the attention of later reviewers, compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

3.  Prior to January 7, 2009, the service-connected PTSD is shown to have been manifested by a level of occupational and social impairment that more nearly resembled that of reduced reliability and productivity, disturbances of mood or motivation,  and difficulty in establishing effective work and social relationships.   

4.  Beginning on January 7, 2009, the service-connected PTSD is shown to have been productive of a disability picture that more nearly resembled that occupational and social impairment with deficiencies in family relations, mood, and work, and an inability to establish and maintain effective relationships; total occupational and social impairment for this time period is not demonstrated.   



CONCLUSIONS OF LAW

1.  A valid claim for revision of the August 19, 1968 rating decision denying service connection for a nervous condition on the basis of clear and unmistakable error is not presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010).

2.  The criteria for the assignment of an initial 50 percent rating, but no more for the service-connected PTSD have been met for the period of the appeal prior to January 7, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).   

3.  Beginning on January 7, 2009, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there was clear and unmistakable error in the August 19, 1968 rating decision, wherein the RO denied the claim of service connection for a nervous condition.

Pertinent Law and Regulations

RO decisions for which a timely notice of disagreement is not filed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court of Appeals for Veterans Claims (Court) stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  

The Court further indicated that in order to raise a valid claim of CUE, the veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  

The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  

Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).  

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The law pertaining to service connection in 1966 essentially mirrors the present law.  In essence, in order for service connection to be granted, there must exist a disability which was incurred in or aggravated by military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after January 31, 1955, and if a psychoses became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309 (1968).


Analysis

The Veteran asserts that the August 1968 rating decision, which denied the claim of service connection for a nervous condition, was clearly and unmistakably erroneous.  Specifically, she argues that VA failed in its duty to assist her when she filed her initial claim and failed to completely process her claim in 1968.  See the August 2005 statement from the Veteran.  She also asserts that VA has consistently refused to accept documentation showing that the initial diagnosis for depressive state and/or anxiety reaction was made within one year of service discharge and therefore, service connection on a presumptive basis was warranted.  See the March 2008 VA Form 9. 

At the hearing in October 2010, the Veteran testified that the April 1968 statement by Dr. E.R. established that the onset of her depressive reaction or depressive disorder was during service.  She asserted that the medical statement was based upon a four year history of psychotherapy extending from 1965 to 1968.  

The Veteran argued that a reasonable or prudent person would have concluded that service connection for a depressive reaction disorder was warranted.  The Veteran asserted that, in the August 1968 decision, VA ignored the probative medical evidence that established a nexus with service.  

In the instant case, the Veteran filed her original claim for benefits in April 1968.  

The RO denied the claim of service connection for a nervous condition in an August 19, 1968 rating decision.  The RO denied the claim on the basis that the claimed condition was not shown in the service treatment records and that the Veteran was released from service due to unsuitability.  The RO noted that, subsequent to service, the Veteran was treated by Dr. E.R. from January 1965 to April 1968 and was hospitalized with a diagnosis of anxiety reaction.  

The Veteran was notified of the decision in a September 1968 letter that informed the Veteran that the claim was denied because the evidence did not show that the disability was incurred in or aggravated by service or manifested to a degree of at least 10 percent in the first year thereafter.  

The RO indicated that the evidence including the service records, did not meet this requirement, and the Veteran was not entitled to compensation.  The RO also indicated that a nervous condition was not found on the last examination.  The Veteran did not appeal the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

The evidence considered at the time of the August 1968 rating decision consisted of the service treatment records, service personnel records, a statement by Dr. E.R., a May 1968 statement from the Veteran, and the records from S.M. Hospital dated in 1968.   

As noted, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Thus, the Board may only consider the evidence of record at the time of the August 1968 rating decision.  

The service treatment records showed that, upon enlistment examination in September 1963, a psychiatric examination was normal.  The separation examination report dated in November 1964 showed that a psychiatric examination was normal.  

The service personnel records dated in November 1964 showed that the Veteran was discharged by reason of unsuitability.  The records indicate that the Veteran underwent psychiatric evaluation.  The diagnosis was that of her being sexually insecure and having a schizoid personality.  The records indicate that the Veteran was found to be a class III homosexual and was recommended to be given a discharge by reason of unsuitability.  

An August 1964 psychiatric evaluation indicated that the Veteran had been examined and interrogated at some length.  The psychiatrist considered the Veteran to be sexually insecure and a somewhat schizoid personality who lacked motivation for further service.  The psychiatrist indicated that it was considered in the best interest of the Veteran and the service that she be administratively discharged.  

Also of record at the time of the August 1968 rating decision were records from S.M. Hospital.  The records dated May 1968 indicate that the Veteran was hospitalized from March 1968 to April 1968 with a diagnosis of an anxiety reaction.  

The case history indicated that she had had acute anxiety dating from the end of January 1968 and that her present condition was unsteady. The tentative diagnosis made in March 1968 was anxiety reaction.  

In an April 1968 statement, Dr. E.R., a psychiatrist, indicated that he first saw the Veteran in January 1965, when she consulted him about emotional difficulties that she reported dated from the time she was serving in the military.  Dr. E.R. noted that he had a letter dated on May 17, 1966 for VA that stated that "this [was] to certify that [the Veteran] ha[d] been under my care since the 21st January, 1965."  Her emotional difficulties were noted to have dated from the time that she was in service.  The diagnosis was that of depressive reaction of a moderate severity.    

Dr. E.R. noted that the Veteran had continued to work in a productive way in psychotherapy and had had intermittent contact since May 1966.  During that time, she had been able to surmount her difficulties in getting into college and work in a productive goal-directed way.  He added that she again found herself in acute difficulties of the same nature that first beset her when she was in the Navy and that this took the form of depression that at times made it very difficult for her to function.  

More recently, the Veteran was noted to have been hospitalized for an acute depressive episode.  The diagnosis at that time was acute depression, and she was treated with tranquilizer drugs and psychotherapy while in the hospital.  

Dr. E.R. added that, since the onset of her depressive difficulties dated to the period that she served in the Navy, it would appear that this period of stress precipitated her emotional difficulty.  He indicated that, at the present time, the Veteran remained motivated to continue to work on her problems, to continue her education, and reach some reasonable goal and self-supporting status.  

In a May 1968 certificate of attending physician, Dr. E.R. stated that the Veteran was initially seen in January 1968 and was still being seen.  Dr. E.R. stated that the Veteran underwent a complete physical examination while hospitalized during 1968 that found no physical abnormalities.  

The diagnosis was that of depressive reaction, moderately severe.  Dr. E.R. added that the Veteran had been seen on 24 occasions in 1965, 20 occasions in 1966, 9 occasions in 1967 and, after being hospitalized from March 1968 to April 1968, was seen on 2 occasions in April 1968.  

Dr. E.R. stated that the Veteran was seen for several psychotherapy interviews.  He stated that his office records consisted mainly of notations made by himself on each session and showed that she had acute depression that began during her period of service and had been sporadic since then.  

The Board finds that the correct facts, as they were known at the time, were before the adjudicator and the statutory or regulatory provisions extant at that time were correctly applied.  The Board has carefully considered the applicable law and regulations and the evidence of record at the time of the August 1968 rating decision.  

In determining whether the prior rating decision involved CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative.  

The Board finds that the rating decision was in conformity with the law and regulations in effect at that time and did not contain an undebatable error that was outcome determinative.  

The Veteran now asserts that the evidence at the time of the August 1968 rating decision was sufficient to establish that she had a psychiatric disorder that began in service.  

However, on this record, the Veteran has not identified unaddressed evidence or asserted that the correct facts, as they were known at the time, were not before or addressed by the RO rendering its decision in August 1968.

It is significant to note that merely asserting misinterpretation of facts or disagreement with the weighing of the evidence cannot constitute CUE in this case.  See Thompson, 1 Vet. App. at 253.  

As previously discussed, the service treatment records were negative for complaints or findings of innocently acquired psychiatric disorder in that a specific psychiatric diagnosis of schizoid personality was noted in connection with the Veteran's administrative discharge from service due to unsuitability.  

A personality disorder, the Board notes, has not been considered to be a disability under VA compensation purposes.  See 38 C.F.R. § 3.303(c) (1968).  

The Veteran basically argues that the statement by Dr. E.R supported the grant of service connection at the time of the August 1968 decision.  While Dr. E.R. reported in the submitted documents treating the Veteran for a depressive reaction due to symptoms or emotional difficulties that began in service, his medical opinion by itself was not controlling for the purpose of deciding the original claim of service connection.  

There also was other competent evidence addressed by the RO that served to establish that an innocently acquired psychiatric disorder was not diagnosed in service and that a psychosis was not manifested to a degree of 10 percent or more during the first year after the Veteran was discharged from service due to unsuitability.    

Thus, on his record, the Board finds that that the Veteran's current arguments essentially represent no more than a disagreement with how the correct facts were weighed or evaluated at the time of the rating decision in August 1968 and cannot give rise to a valid claim of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).   

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

To the extent that the Veteran now asserts that VA failed in its duty to assist her in connection with earlier claim, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).  

For these reasons, the Board finds that a valid claim of CUE has not been presented in this case.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002), is not applicable to a claim for revision or reversal of a final decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc).  


II.  Entitlement to an initial disability evaluation in excess of 30 percent prior to January 7, 2009 and in excess of 50 percent from to January 7, 2009 for the service-connected PTSD.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in November 2005 and March 2006, prior to the initial adjudication of the claims.  

The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2005 to 2010 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence that has not been accounted for or addressed.  The Veteran also underwent VA examinations in March 2006, September 2007 and October 2009 to obtain medical evidence as to the severity of the PTSD.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Based on a careful review of the record, the Board finds that, for the initial period of the appeal, the service-connected disability picture more closely approximated an overall level of social and occupational impairment approaching that of reduced reliability and productivity and difficulty in establishing effective work and social relationships and warranting the assignment of a 50 percent rating.  

The medical evidence dated from April 4, 2005 shows that the service-connected PTSD was manifested by nightmares, flashbacks, trouble sleeping, panic attacks, social isolation, an anxious mood and depression.  The VA treatment records show that the Veteran's mood was variously described as being mildly low, depressed, dysphoric, anxious, constricted, irritable and neutral.  See the VA mental health treatment records dated in December 2004, January 2005, April 2005, May 2005, June 2005, July 2005, August 2005, November 2005, and January 2006.  

A May 2005 VA mental health treatment record indicated that the GAF score was 60.  

The March 2006 VA psychiatric examination report noted that the Veteran reported having nightmares, flashbacks, trouble sleeping and panic attacks.  The GAF score moreover was note to be 55, and the examiner noted that the Veteran was able to work in her own business, but did not perform well.   

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See the DSM-IV. 

The VA mental health treatment records dated in 2006 and 2007 show that the PTSD remained essentially constant.  A March 2006 VA treatment record indicates that the Veteran was stable with no improvement.  The VA treatment records describe the mood as irritable, sad and depressed.  

A September 2007 VA psychiatric examination report indicated that the Veteran reported having depression, flashbacks, intrusive thoughts and panic attacks.  She reported working in advertising and having limited social contact with others. On mental status examination, she was noted to be anxious and had symptoms a few times a week.  The Veteran's GAF score was 50, and the examiner opined that the PTSD caused moderate deficiencies in family and work performance.  

The VA treatment records dated in 2008 again showed GAF scores that ranged predominantly from 50 to 53, indicative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The VA mental health treatment records dated from January 2009 to December 2009 showed that the reported GAF scores ranged from 43 to 48.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV. 

Other VA treatment records dated in 2008 and 2009 showed that the Veteran continued to have a depressed or anxious mood.  

Accordingly, on this record, the Board finds that, beginning in April 2005, the evidence supports the assignment of an initial rating of 50 percent to the extent that it shows that the service-connected PTSD caused fairly continuous moderate to serious industrial and social inadaptability, not an occasional or intermittent decrease in functioning.   

As noted, the RO has assigned a 50 percent rating to the service-connected PTSD beginning in January 2009.  

Based on a careful review of the record, the Board finds from October 30, 2009, and at no time prior to that date, the service-connected PTSD is shown to have been productive of a disability picture that more nearly resembles the criteria warranting the assignment of a 70 percent rating.  

The Board finds that the medical evidence from the October 30, 2009 VA examination shows that the service-connected PTSD had worsened.  

In an October 2009 VA examination report, the examiner, a board-certified psychiatrist, opined that the Veteran's symptoms of depression and anxiety had worsened since her previous examination.  She reported sleeping about four to six hours per night and having anxiety and nightmares that impaired the quality of her sleep.  

The Veteran reported having frequent panic attacks although the examiner noted that, from her description, the attacks appeared to be due to a sharp increase in anxiety rather than a full panic attack, as the Veteran did not meet the full criteria for a panic attack.  She reported having behavior which the examiner interpreted as decreased impulse control common in depression, in addition to her desire to engage in self-soothing behavior.  

The examination showed that her affect was constricted.  She was also anxious, at times tearful, and appropriate with content.  Her mood was anxious, hopeless and depressed.  Attention was intact.  Thought content and processes were unremarkable.  

The Veteran did not have any inappropriate or obsessive or ritualistic behavior or any homicidal or suicidal thoughts.  She had fair impulse control.  She did not have any panic attacks or episodes of violence.  Her memory was normal.  

The examiner indicated that the Veteran reported that her symptoms were getting worse and occurred on a daily basis without remission since the last examination.  Her family situation had worsened since her father passed away in 2007 in that she felt isolated from her family.  

The Veteran reported limited to no involvement in either business noted at the time of her last examination.  The examiner indicated that she had not looked for any work for her advertising agency for the last two years.  She reported getting a few small jobs referred by a colleague because she was unable to handle having deadlines.  She was involved in a business, but did minimal clerical work.  She reported only occasionally socializing with two former co-workers.  

The examiner stated that the Veteran's symptoms of depression and anxiety appeared to be the result of traumatic events with exacerbations by psychosocial stressors in the last two years.  

The Veteran had withdrawn from family and occupational duties since the last examination.  She had also further withdrawn from social contact with friends and with other work contacts and clients.  She had not sought work for her advertising in the last two years and did mostly small clerical tasks for a company.  She had not engaged in any new friendships or relationships, and her current relationships were few, two by her report.  She had little contact with these friends.  She continued to maintain her horse, and this was her only reason for being alive.  

The examiner indicated that the Veteran's sleep disturbance, intrusive thoughts, restricted affect, and feelings of detachment and estrangement from others impacted her ability to form and maintain social relationships.  The examiner stated that the Veteran had deficiencies in family relations, work and mood.  The Veteran did not have any deficiencies in judgment or thinking and was not in school.  

The examiner indicated that the Veteran's GAF score due to her psychiatric disorder was 40 and indicative of some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

Accordingly, on this record, beginning in January 2009, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of deficiencies in work, family and mood; and caused an inability to establish and maintain effective relationships other than with a few friends.  

Thus, to this extent, an increased rating of 70 percent the service-connected PTSD is warranted.  38 C.F.R. §§ 3.400(o), 4.7; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The medical evidence for this time period shows that the Veteran has deficiencies in mood.  However, there is no evidence of deficiencies in judgment, thinking, work or family.  The VA examination reports and VA treatment records show that her thought processes were normal and her judgment was intact.  The Veteran was able to work in her own business for most of this time period.  See the March 2006 VA examination report and the September 2007 VA examination report.  

The VA treatment records and VA examination reports dated in 2005, 2006, 2007 and 2008 show that the Veteran's GAF scores were predominantly in the range of 50 to 55 with the score dropping to 45 on one occasion in 2008 and being as high as 60 in 2005.  For 2009, the GAF scores ranged from 45 to 48 until the October 2009 VA examination report, at which time the GAF score was 40.  

The Veteran's GAF scores from April 2005 to January 2009, ranging in the 40's and 50's are indicative of moderate to serious impairment in occupational and social functioning, thus supporting the assignment of a 50 percent rating for this time period.  

The GAF score of 40, which was recorded at the October 30, 2009 VA examination is indicative of some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  This GAF score supports the assignment of a 70 percent rating, but not higher.  

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  On this record, the Board finds that a 100 percent rating is not warranted for the PTSD at any time during the entire appeal period.  

The evidence shows that, for the entire period of the appeal, the PTSD does not cause total social and occupational impairment.  The VA examination reports and VA treatment records show moderate to serious or major impairment in social and occupational functioning.  There is no evidence of total occupational or social impairment.  

The Board has considered the Court's holding in Fenderson, supra, and has considered whether the Veteran is entitled to staged ratings for the service-connected PTSD.  As discussed, the Board has assigned the appropriate staged ratings.  

Finally, the Board finds that the service-connected disability picture is not so exceptional or unusual as to warrant referral of the claim for increase for extraschedular consideration.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  Here, there is no showing that the application of the established rating standards in this case has been rendered impractical.  See 38 C.F.R. § 3.321(b)(1).  Thus, referral for extraschedular consideration is not warranted.  


ORDER

As a valid claim of clear and unmistakable error in the August 19, 1968 rating decision denying service connection for a nervous condition is not presented, the appeal to this extent is dismissed.

An initial increased rating of 50 percent, but not higher for the service-connected PTSD for the period of the appeal prior to January 7, 2009 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating of 70 percent, but not more for the service-connected PTSD beginning on January 7, 2009 id granted, subject to the regulations controlling disbursement of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


